 SKYLINE BUILDERS, INC. 109Skyline Builders, Inc. and United Brotherhood of Carpenters and Joiners of America, South Flor-ida Carpenters Regional Council. Cases 12ŒCAŒ21783 and 12ŒRCŒ8695 September 10, 2003 DECISION AND ORDER REMANDING BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN  AND WALSH On January 14, 2003, Administrative Law Judge John H. West issued the attached decision.  The Respondent filed exceptions and a supporting brief.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified.3   1.  The Respondent asserts that it was denied due proc-ess and a fair hearing by the judge™s failure to: (1) con-tinue the hearing until its owner and Vice President John Watson was available to testify; and (2) institute sub-poena enforcement proceedings in order to compel the testimony of its former employee Felix Mazanette.  We do not agree.  With respect to Watson, we note that the Respondent did not subpoena him to testify.  Rather, the General Counsel subpoenaed him to testify as a witness for the General Counsel.  Although properly served with a copy of the General Counsel™s subpoena, Watson did not ap-pear at the hearing, and the Respondent has not provided any explanation for his failure to appear.4  Moreover, the Respondent does not contend, nor does the record show, either that it advised the judge that Watson was needed as a witness for the Respondent or that it requested a                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 Chairman Battista joins his colleagues in adopting the judge™s find-ing that superintendent Don Perala™s interrogation of employee David Richardson violated Sec. 8(a)(1) of the Act.  He finds it unnecessary to pass, however, on the judge™s finding that the Respondent violated Sec. 8(a)(1) of the Act by interrogating employee Mike Solano, because the finding of an additional unlawful interrogation would be cumulative and would not affect the Order. 3 We shall modify the judge™s recommended order to remand the representation proceeding to the Regional Director to resolve the status of the determinative challenged ballots. 4 The General Counsel elected to proceed with the case without insti-tuting proceedings to enforce his subpoena. continuance of the hearing.  In these circumstances, we find that the Respondent was not denied due process by the judge™s failure to continue the hearing until Watson was available to testify. Similarly, we find that the judge did not abuse his dis-cretion or commit prejudicial error by failing to institute subpoena enforcement proceedings in order to compel the testimony of Mazanette.  We note that the Respon-dent has proffered no evidence that it properly served Mazanette with a subpoena.  Additionally, the Respon-dent does not contend, nor does the record show, that it requested the judge or the General Counsel to seek judi-cial enforcement of the subpoena, or that it requested a continuance of the hearing for that purpose.  In these circumstances, the judge was under no obligation to con-tinue the hearing or to seek enforcement of the subpoena sua sponte.5   2.  The Petitioner filed nine objections to the election.  Prior to the hearing, the Regional Director approved the Petitioner™s request to withdraw Objection 9.  The judge recommended that the Petitioner™s Objections 1, 2, and 8 be sustained, and that Objections 3 through 7 be over-ruled.  Absent exceptions, we adopt pro forma the judge™s recommendation that Objections 3 through 7 be overruled.  We also adopt his recommendation to sustain Objection 8, which parallels the meritorious complaint allegation that the Respondent, by its Vice-President John Watson, threatened on the day before the election ﬁnot to hire employees because they supported the Union and engaged in union activities.ﬂ6Because we adopt the judge™s recommendation to sus-tain Objection 8 and affirm his conclusion that the Re-spondent engaged in other unfair labor practice conduct during the critical period which interfered with the elec-tion,7 we find it unnecessary to pass on his recommenda-tion that Objections 1 and 2 also be sustained. 3.  The judge, without conducting an investigation into the 22 determinative challenged ballots, set aside the election and remanded the representation case to the Re-gional Director for further appropriate action.    5 See Best Western City View Motor Inn, 325 NLRB 1186, 1187 (1998) (ﬁ[T]he Board institutes enforcement proceedings upon the request of the party on whose behalf the subpoena was issued. There is no abdication by the Board of its responsibility to determine the facts of a case if it does not institute enforcement proceedings sua sponte.ﬂ) 6 Objection 8 alleges that the Respondent ﬁcreated an atmosphere of fear, intimidation and coercion by stating on the first day of the elec-tion, in front of employees, that it would never hire anyone that is a union member, nor let a union member work at Skyline.ﬂ  As found by the judge, while Objection 8 refers to ﬁthe first day of the election,ﬂ it is clear from the record that the conduct alleged as objectionable actually occurred the day before the election. 7 See, e.g., White Plains Lincoln Mercury, 288 NLRB 1133, 1139 (1988). 340 NLRB No. 13  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 110 Contrary to the judge, we believe the proper procedure 
is to resolve the status of the challenged ballots before 
determining whether the election should be set aside.  
See, e.g., Pay N™ Save Stores, 
291 NLRB 979 (1988).  A 
resolution of the challenged ballots may result in the Un-
ion receiving a majority of
 the eligible votes, which 
would make it unnecessary to set aside the election based 
on the Union™s objections.  Accordingly, we shall re-
mand this proceeding to the Regional Director for a hear-
ing on the eligibility of the challenged voters.  Thereaf-
ter, the Regional Director 
shall issue a Supplemental 
Report on Challenged Ballots. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the Administrative Law Judge and 

orders that the Respondent, Skyline Builders, Inc., Pom-
pano, Florida, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order. 
IT IS FURTHER ORDERED that case 12ŒRCŒ8695 is 
remanded to the Regional Director for Region 12 for a 

hearing on the eligibility of the challenged voters.  
Thereafter, the Regional Director shall take further ap-
propriate action, including the preparation of a supple-
mental report. 
Following the service of the supplemental report, the 
provisions of Section 102.69 of the Board™s Rules and 
Regulations shall apply.
   Marcia Valenzuela, Esq.,
 for the General Counsel. 
Alexander Caccavale,
 of Sunrise, Florida, for the Respondent.
 DECISION JOHN H. WEST, Administrative Law Judge. The charge in 
12ŒCAŒ21783 was filed by the United Brotherhood of Carpen-
ters and Joiners of America, S
outh Florida Carpenters Regional 
Council (Union) on September 6, 2001.
1 It was amended on 
November 27 and February 27, 2
002.  A complaint was issued 
on July 31, 2002, alleging collectively that the Respondent 
engaged in unfair labor practices within the meaning of Sec-
tions 8(a)(1) and (3) of the Na
tional Labor Relations Act (the 
Act) in that assertedly it interrogated employees about their 

union support and activities, threat
ened not to hire employees 
because they supported the Union and engaged in union activi-

ties, and discharged employ
ees Mike Solano and David 
Richardson because they joined, supported and assisted the 

Union, and engaged in concerte
d activities, and to discourage 
employees from engaging in thos
e activities. The Respondent 
filed an answer denying these allegations, except that the Re-
spondent did not respond to the a
llegation that it threatened not 
to hire employees because they supported the Union and en-
gaged in union activities. 
By Order dated September 
5, 2002, Case 12ŒCAŒ21783 was 
consolidated with Case 12ŒRCŒ8695 which involves objections 
                                                          
                                                           
1 All dates are in 2001 unless otherwise stated. 
filed on November 2 by the Union to conduct which allegedly 
affected the results of an elec
tion held on October 30. It was concluded in the Order, that the objections, described more 

fully below, and the challenged ballots (except for the chal-
lenge to the ballot of a specif
ied individual) ra
ise substantial 
and material issues which can best be resolved by a hearing. 
A hearing on these consolidated cases was held before me in 
Miami, Florida, on October 28 and 29, 2002. On the record, 
including the demeanor of the w
itnesses, and after due consid-
eration of the brief filed by
 counsel for General Counsel,
2 I hereby make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
The Respondent, a Florida corpor
ation, with an office and 
place of business in Pompano Florida, has been engaged in the 
construction industry as a general contractor.  The complaint 
alleges, the Respondent admits, a
nd I find that at all material 
times herein the Respondent has 
been an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act, and the Union has been a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Facts 
According to the testimony of
 the Respondent™s President 
and part owner, Alexander Cacc
avale, the Respondent had one 
superintendent on the Marriott Re
naissance jobsite just north of Miami, Florida, and the superi
ntendent had the authority to 
hire, fire, lay off, and discipline employees. 
The Respondent™s Vice President and part owner, John Wat-
son, was subpoenaed by counsel 
for General Counsel to appear 
on the first day of the trial he
rein, October 28, 2002, General 
Counsel™s Exhibit 2. Caccavale 
indicated on the record on the 
1st day of the trial herein that Watson was out of town when the 
involved subpoena arrived, Wats
on was due back in town on 
the afternoon of October 28, 2002, and Watson would be happy 
to appear at the trial herein on October 29, 2002. 
General Counsel™s Exhibit 8(a) is a ﬁ90-DAY EVALUATION 
PERIODﬂ form for Christopher G. McMann which indicates that 
his date of hire is ﬁ6/1/01ﬂ and hi
s position is ﬁPro
ject Supt.ﬂ On 
General Counsel™s Exhibit 8(b), an ﬁEMPLOYEE DATA 
FORM,ﬂ for McMann, his job title 
of ﬁProject Suptﬂ is crossed 
out and ﬁSupervisorﬂ is written on 
the line. Caccavale testified 
that McMann was not a project supe
rintendent of the Respondent 
but rather he was a supervisor; that as a supervisor McMann had 

the authority to hire, fire and lay off; that McMann was hired as a 
supervisor for the Life Care Center job but when he was trans-
ferred to the Marriott Renaissance job he did not have the author-
ity to hire or fire; that the superintendent on the Marriott Renais-
sance job, Don Perala, had the authority to hire and fire; that if 
McMann was not on the Marriott Re
naissance job he would have 
had the authority to hire or fire; that it was not true that Perala 
 2 Counsel for General Counsel™s motion to strike Respondent™s three 
page letter (brief) for failure to comply with Sec. 102.42 of the Rules 
and Regulations of the National Labor
 Relations Board (Board) be, and 
it is hereby, granted. 
 SKYLINE BUILDERS, INC. 111would follow McMann™s recommendation without further inves-
tigation concerning hires and fires; 
and that in his affidavit to the 
Board he indicated that Perala
 would follow McMann™s recom-
mendation without looking further. McMann was not listed as an 
eligible voter in the Board election held on October 30. 
On August 20, the Union filed a petition with the Board 
seeking to be certified as the representative of the Respondent™s 
employees. A Board affidavit of service dated August 21, 2001 
for the petition was received as General Counsel™s Exhibit 10. 
And fax transmittal documents showing a fax transmission 
from the Board™s Miami office to Caccavale were received as 
General Counsel™s Exhibit 11. 
On August 23, the Respondent discharged its employee Mike 
Solano, who was a deck foreman at the Marriott Renaissance 
jobsite. Solano did not have author
ity to hire, fire, or transfer, 
suspend, or discipline employee
s, or effectively recommend the 
hiring or firing of employees. One ﬁEMPLOYEE CHANGE 
OF STATUS FORM,ﬂ General Counsel™s Exhibit 14(a), indi-
cates that Solano™s departure was a ﬁVOLUNTARY 
TERMINATIONﬂ and the box on the form for ﬁNo Reason 
Givenﬂ is checked off. Genera
l Counsel™s Exhibit 14(b) is a 
copy of General Counsel™s Exhibit 14(a) with the check mark 
removed from ﬁNo Reason Givenﬂ and a check mark placed in 
the box for ﬁUnsatisfactory Performanceﬂ under 
ﬁINVOLUNTARY TERMINATION.ﬂ General Counsel™s Ex-
hibit 14(b) also differs from General Counsel™s Exhibit 14(a) in 
that in 14(b) in the comments box under ﬁINVOLUNTARY 
TERMINATIONﬂ the following appears: ﬁdisrupted behav-
ior.ﬂ3 The Respondent™s pay register report as of ﬁ8/31/2001,ﬂ 
General Counsel™s Exhibit 19, indicates that during the in-volved pay period, Solano worked 40 hours.
4  The Respondent™s pay register report as of ﬁ9/07/2001,ﬂ 
General Counsel™s Exhibit 22 indicates that during the involved 
pay period, Solano worked zero hours. 
Solano was hired by the Respondent in the beginning of June 
2001 as a carpenter on the Marriott 
Renaissance job, and within 
hours of starting work he was ma
de a deck foreman. He had 
been a carpenter for about 18 years and he had been a member 
of the Union for about 3 years. Solano began soliciting signa-
tures on union authorization cards at the Marriott jobsite his 
second week on the job, speaking about the Union to 20Œ30 of 
the 40Œ50 employees the Respondent had on the job. Solano 
continued his efforts up until the day he was dismissed obtain-
ing at least 20 signed union aut
horization cards. In July 2001 
(or about 3Œ4 weeks before he was dismissed) he was soliciting 
signatures on union authorization cards during a rainstorm                                                           
                                                           
3 While Caccavale himself represented the Respondent at the trial 
herein, formerly attorney Harry 0. 
Boreth entered a notice of appear-
ance, General Counsel™s Exh. 7. There appears to be a striking similar-
ity in the ﬁrﬂs in Boreth™s signature on General Counsel™s Exh. 7 with 
the ﬁrﬂs in the words ﬁdisrupted [s
ic]behavior.ﬂ Nancy Sickmiller, who 
was an employee of the Respondent, signed General Counsel™s Exh. 14 
on the supervisor™s line. At the tria
l herein Caccavale indicated that he 
could call her as a witness regardi
ng the changes on General Counsel™s 
Exh. 14(b). Sickmiller was never calle
d as a witness. Superintendent 
Perala testified that Sickmiller was 
a secretary, she was not his supervi-
sor, and she was not in charge of any of his men in the field.
  4 The Respondent™s pay period is 1 week. 
while the employees were being 
paid but not working. When McMann, who Solano described as a superintendent of the 
Respondent, saw him doing this, McMann said to him ﬁyou™re 
organizing . . . you™ve got big balls Mikeﬂ (Tr. p. 182). Solano 
testified that he and Richardson
 were the main organizers on 
that jobsite; that about 2Œ3 we
eks before he was dismissed 
(after McMann saw him soliciti
ng signatures on union authori-zation cards) Superintendent Pera
la approached him at the Mar-
riott jobsite and asked him ﬁMike you™re not on the books are 
youﬂ (Tr. p. 184); that he told Pe
rala that he was; and that to be 
ﬁon the booksﬂ means to be still a
ffiliated with the Union. So-
lano further testified that when 
he was discharged Perala told 
him that Caccavale said that there was too much supervision 
and a low budget,5 he hated to see him go because he knew how 
to push the men, and that he would be paid for Friday; that he 
believed that they were on the 7th floor of the Marriott Renais-
sance when he was dismissed; a
nd that when he went to the 
jobsite the day after he was 
dismissed he saw about 10 new 
faces on the job. On cross-examination Solano testified that the 
supervisor of the Respondent 
who hired him, Bob Hana, knew 
that he was a member of the Union since he wore a union T-
shirt when he was hired; that at the behest of Hana, he brought 
journeymen carpenters to the Marri
ott jobsite at the end of June 
or the beginning of July and 
Hana hired them; that McMann saw him soliciting signatures on 
union authorization cards just 
after a safety meeting had been concluded; and that 3 or 4 
weeks before he was dismissed 
he exchanged words with Felix 
Maturell, the safety man, who did not follow his instructions to 
cover a hole near an end column with plywood; and that Wat-
son asked him to let the matter go and he did. 
The Respondent™s former employ
ee Richardson testified that he and Solano were the main 
union organizers on the Marriott 
Renaissance job; and that he 
witnessed supervisor McMann 
seeing Solano giving union authorization cards to a few of the 
Respondent™s employees who spoke Spanish. 
Respondent™s Superintendent Perala worked on the Respon-
dent™s Marriott Renaissance job 
which was located at Pine Is-
land Road and Interstate Highway
 595. In addition to supervis-
ing the Respondent™s employees on this jobsite, he also super-

vised the Respondent™s subcontr
actors, Florida Coast Builders 
and R. J. Crane, both of wh
ich employed union employees. 
None of the Respondent™s employees who worked on this job 
were union. Perala testified that Solano ceased working for the 
Respondent on the Marriott Renaissance job around the middle 
to the end of August 2001 because at the time the Respondent 
had to trim back supervision on this job; that he told Solano 
that he was terminated because there was a labor cutback; that 
at the time of Solano™s termination he knew that Solano had 
worked union jobs before but he did not realize how involved 
Solano was; that Solano was not terminated because he be-

lieved that Solano had anything to do with the Union; that after 
Solano was terminated, he never filled Solano™s position with 
anyone else; and that he did not believe that he ever asked any 
employee if they supported union activities on the Marriott 
 5 Caccavale testified that he ha
d nothing to do with Solano™s dis-
charge.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 112 project.6 When asked by Caccavale what was McMann™s posi-
tion at the Marriott, Perala testified that McMann was a super-
intendent and performed layout duties at the Marriott Renais-
sance job. On cross-examination Perala testified that he made 
the decision to layoff Solano, he
 did not have any problems at 
all with Solano™s work performance, and Solano was laid off 

due to labor cutbacks; that before Solano was laid off he knew 
that Solano had worked union jobs, Solano wore a union sticker 
on his hard hat, and Solano, along with a lot of the other em-
ployees on the Marriott Renaissance job, wore T-shirts with the 
union emblem on them; that when 
he laid off Solano he did not know that Solano supported the Union; that the first layoffs 

from the Marriott Renaissance job occurred around mid-
September 2001 and there could have
 been five or six  employ-
ees laid off at that time; th
at in August 2001 there were 60Œ65 
Skyline employees working on the Marriott Renaissance job; 
that there was a second layoff of Skyline employees at the Mar-
riott Renaissance jobsite but he could not recal
l if it occurred in 
October 2001; that he did not re
call how many  employees were 
laid off during the third layoff at this job; that in October or 
November 2001, 11 or 12 employees were transferred from the 
Marriott Renaissance job to other of the Respondent™s projects; 
that the fourth layoff occurred in January 2002 when the job 
was completed; and that to hi
s knowledge Skyline did not re-
hire employees who were laid off in 2001.
7  Subsequently, 
Perala testified that the Respondent did not hire any additional 
employees after Solano was terminated. 
On August 27, the Respondent discharged its employee 
David Richardson. Richardson wa
s a layout man who had been 
on the Marriott Renaissance jobsite since May 2001. Caccavale 
testified that as a layout man, 
Richardson was a key part of the 
job. One ﬁEMPLOYEE CHANGE OF STATUS FORM,ﬂ Gen-
eral Counsel™s Exhibit 13(a), i
ndicates that Richardson™s depar-
ture was a ﬁVOLUNTARY TERMINATIONﬂ and the box on 
the form for ﬁNo Reason Givenﬂ 
is checked off. General Coun-
sel™s Exhibit 13(b) is a copy of
 General Counsel™s Exhibit 13(a) 
with the check mark removed fr
om ﬁNo Reason Givenﬂ and a 
check mark placed in the box for ﬁUnsatisfactory Performanceﬂ 
under ﬁINVOLUNTARY TERMINATION.ﬂ General Coun-sel™s 13(b) also differs from General Counsel™s 13(a) in that in 
13(b) in the comments box under ﬁINVOLUNTARY 
TERMINATIONﬂ the following appears: ﬁdisrupted (sic] be-
havior.ﬂ8 The Respondent™s pay register report as of 
                                                          
                                                                                             
6 Perala answered ﬁ[n]oﬂ to the following questions asked by Cac-
cavale: did you ever (a) ask any applicants if they had union back-
ground, (b) tell any applicants that they would not be hired because 
they supported the Union or if they 
engaged in any union activities,  (c) 
fire anybody  for supporting the Union, and (d) ask any employee if  

they attended union  meetings or  
what went  on at union meetings. 
7 Perala™s daily reports from A
ugust 2001 to January 16, 2002, refer-
ring to the Marriott job were received as GC Exh. 29. His payroll re-
cords, which he supplied to the Respondent so that it could create a 
payroll register, were received as GC Exhs. 30 through 49.  The Re-
spondent™s payroll records covering the period from January 5, 2001, to 
June 28, 2002, were recei
ved as R. Exh. 8.  
8 As noted above, while Caccavale himself represented the Respon-
dent at the trial herein, formerly 
attorney Harry 0. Boreth entered a 
notice of appearance, GC Exh. 7. Th
ere appears to be a striking similar-
ity in the ﬁrﬂs in Boreth™s signature
 on GC Exh. 7 with the ﬁrﬂs in the 
ﬁ8/31/2001,ﬂ General Counsel™s E
xhit 18, indicates that during 
the involved pay period Richardson worked 40 hours. The Re-
spondent™s pay register 5 repor
t as of ﬁ9/07/2001,ﬂ General 
Counsel™s Exhibit 21, indicates that during the involved pay 
period Richardson worked 2 hours.  The Respondent™s pay 
register report as of ﬁ9/14/2001,
ﬂ General Counsel™s 24, indi-
cates that during the involved 
pay period Richardson worked 
zero hours. 
Richardson has been a carpenter for 23 years and a layout 
carpenter for about 4 years. He was hired as a layout carpenter 
by the Respondent for the Marriott Renaissance job.  He re-
ceived $18 an hour whereas the regular carpenters received $13 
or $13.50 an hour.   As a layout
 carpenter, it was his responsi-
bility to layout the building. Richardson has been a member of 

the Union since June 1997. He e
ngaged in union activity while 
employed by the Respondent in
 that from mid-June 2001 until 
he was terminated on August 27 
he would tell employees at 
breaktime and during lunchtime about the benefits of union 

representation, he handed out union authorization cards and he 
was involved in union meetings at
 the jobsite. Richardson testi-
fied that he spoke to about 
25Œ30 employees about the Union; 
that at the time the Responde
nt had about 40Œ45 employees on 
the Marriott Renaissance job; that about 39 or 40 were inter-
ested in the Union and signed uni
on authorization cards; that he 
and Solano were the main union or
ganizers on the job; that the 
Respondent™s superintendent at
 the Marriott Renaissance job-
site, Perala, in late July or 
early August 2001, asked him if he was a union carpenter  and he told 
Perala that he was; that Per-
ala said that he did not like union carpenters because they 

thought highly of themselves and 
they were ﬁactually fucking 
nothingﬂ (Tr. p. 88); that Perala
™s attitude toward him changed 
dramatically after that conversa
tion; that he tried to organize the Respondent™s employees because of safety conditions 
which he discussed with Perala, 
Watson, and Caccavale; that on 
August 25, a Saturday, he spoke to Perala about inadequate 
support near an open elevator pit and open stairway and Perala 

told him to mind his own business; that on Monday August 27, 
he told Watson what happened over the weekend and Watson 
told him to mind his own business 
and started cursing; that later 
on August 27, he went to the company trailer to get some tools 

and Caccavale, with Perala present, told him ﬁyou™re fired, 
you™re not good for moral on the job, and you™re no longer 
needed here, to take my tools, and to leave his equipment and 
tools there, and get off the jobsite, and don™t come back hereﬂ 
(Tr. p. 91)9 and that no one from management at Skyline or the 
general contractor ever told  him that there was a problem with 
his work performance. On cross-examination Richardson testi-
fied that in June or July 2001, after he witnessed a piece of 
plywood falling out of rigging as it was lifted off the building 
and hitting an employee on the head, he telephoned OSHA and 
 words ﬁdisrupted  behavior.ﬂ Nanc
y Sickmiller, who was an employee 
of the Respondent, signed GC Exh. 13 on the supervisor™s line. As 
noted above, at the trial herein C
accavale indicated that he could call 
her as a witness regarding the chan
ges on GC Exh. 13(b). Sickmiller 
was never called as a witness.  
9 While Caccavale represented the Respondent at the trial herein, and 
he was called as a Rule 611(c) witness by counsel for General Counsel, 
Caccavale did not specifically deny this testimony.  
 SKYLINE BUILDERS, INC. 113reported the problem but no one ever
 showed up at the jobsite; 
that he did not argue with Perala
 over safety issues but when he 
approached Perala about a safety issue Perala would ﬁfuss 

about itﬂ (Tr. p. 99); that when he told Perala about a problem 
Perala told him that he did not like his attitude  and he was 
digging into business that did not concern him; that when he 
spoke to Watson about the employee getting hit on the head, 
Watson laughed and said that the 
 employee got a wake up call; 
that Watson ignored his expressed 
safety concerns; and that he 
did not threaten Perala. 
Subsequently Richardson testifie
d that he never wore a union 
T-shirt  to the Marriott Renaissance job but it was possible that 

he had a union sticker on his hard hat at that jobsite; that no one from Respondent™s management ever made an issue of his 
wearing a union sticker on his hard hat if he did engage in such 
conduct; that when he was hired 
he told the superintendent who 
interviewed him, Frank, about the jobs he had previously 
worked; that all three of the j
obs he described were union jobs; 
that he personally obtained signatures on 20Œ25 union authori-

zation cards; that he did not think that anyone in management 
or supervision at the Respondent
 ever knew that he obtained 
signatures on union authorization cards; that when he discussed 

safety issues with Respondent™s 
managers or supervisors, he was not accompanied by other employees; that he was not 
nominated by a group of employees to speak to Respondent™s 
management or supervisors on th
e employees™ behalf with re-
spect to safety measures; and that employees would come to 

him and tell him about their safe
ty concerns, i.e. the lack of 
railings in an area, because he was the layout carpenter. 
At one point during his cross-examination of Richardson, 
Caccavale stated ﬁ[t]here™s so
 much work out there it™s unbe-
lievable that somebody of this man™s [Richardson™s] caliber . . . 
would be out of work.  They™d die 
to have a guy like that.ﬂ (Tr. 
pp. 105 and 106) 
Perala testified that he term
inated Richardson for disobedi-
ence and not performing his job; that Richardson was termi-
nated for being very argumentative
 and refusing to do his lay-
out duties; that he guessed that Richardson threatened him with 

bodily harm when he terminated
 Richardson; that Watson was 
there when this happened; and that he was not aware of an em-

ployee being hit on the head wi
th a piece of plywood at the 
Marriott jobsite when the piece fell from the crane as it was 

lifted to the 4th floor.  On cross-examination Perala testified 
that Richardson came to him with safety issues involving all 
employees probably at safety m
eetings and at other times.  
Subsequently, Pera
la testified that he worked with Richardson 
for 4Œ6 weeks before he terminated Richardson; that he was 
sure that he disciplined Richardson during that period for short-
comings in his work performance; that he did not document any 
prior discipline; that he discussed shortcomings in Richardson™s 
performance with Caccavale at least three or four different 
times; that Richardson said to him ﬁlets step out of the trailer 
and I™ll kick your ass so to speakﬂ (Tr. p. 291);
10 that this was 
                                                          
                                                                                             
10 As indicated above, Perala testified that Watson was present when Perala terminated Richardson.  Watson does not corroborate this.  In-
deed even though counsel for General Counsel subpoenaed Watson and 
even though Caccavale indicated on the 
record at the trial herein that 
the first time that Richardson indicated a willingness to fight; 
and that he was sure that he said something to Richardson about 
his failure to perform an assigned task in a timely manner re-
sulted in the crew not being able to work, and this may have 
triggered Richardson™s outburst.  
On rebuttal, Richardson testified that no member of Respon-
dent™s management ever talked 
to him about concerns they had 
about his work performance or how fast he was performing his 

work; and that he never threat
ened anyone while he was em-
ployed by the Respondent.  Subsequently Richardson testified 
that he did not recall any discussion on the day he was termi-
nated with Perala about any ta
sks he was supposed to perform; 
that Perala did not say anything 
to him when he was discharged 
but rather Caccavale was the only person who said something 
to him at the time
11; that he did not ask Perala to step outside 
the trailer on or about the day he was discharged by the Re-
spondent; and that he never had 
a heated discussion with Per-
ala.  
General Counsel™s Exhibit 20 is a copy of the Respondent™s 
pay register report as of ﬁ
09/07/2001ﬂ which indicates that 
Felix Maturell worked for 37 hours during this pay period.  
General Counsel™s Exhibit 23 is a copy of the Respondent™s pay 
register report as of ﬁ09/14/2001ﬂ which indicates that Felix 
Maturell worked for 40 hours duri
ng this pay period.  General 
Counsel™s Exhibit 25 is a copy of
 the Respondent™s pay register 
report as of ﬁ09/21/2001ﬂ which indicates that Felix Maturell 
worked zero hours during this pay period.  Caccavale testified 
that Maturell was no longer an employee of the Respondent at 
this time, he quit in 2001, and 
the Respondent did not have a 
change of status form for Mature
ll.  Richardson testified that a 
carpenter named Felix (Richards
on did not remember his last name) had the responsibility to make sure that all of the hand-
rails were up and the holes were covered. 
By letter dated September 20,
 2001, General Counsel™s Ex-
hibit 15, the Regional Director for Region 12 of the Board for-
warded a copy of the charge in Cases 12ŒCAŒ21783 to the 
Respondent.12Before the Board conducted election on October 30, the Re-
spondent distributed TŒshirts to
 employees which read ﬁVote 
Noﬂ and flyers which advised the employees to ﬁVote No,ﬂ 

General Counsel™s Exhibit 12.  Cacc
avale testified th
at he told a 
union organizer that he was not interested in the Respondent 
becoming unionized in 2001; that he did not want to negotiate 
with the union over the terms and conditions of employment; 
and that he was afraid that having to negotiate with the union 
would affect his company financially.
13 Watson would honor the subpoena, Wa
tson did not testify at the trial 
herein for either counsel for General Counsel or the Respondent. 
11 Caccavale did not deny this.  
12 Similar letters were forwarded when the charge was amended, GC 
Exhs. 16 and 17. 
13 The Union had a project agreement in late 2000 or early 2001 with 
the Respondent for the work it did on the Diplomat Hotel.  The agree-
ment covered only that job and the 
Respondent would not have been 
able to work the job without such 
an agreement because the Diplomat 
Hotel was a union-funded job and it wa
s required that any contractor 
going on that jobsite would have to 
at least sign a project agreement to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 114 On October 29 the Respondent 
provided its employees at the 
Marriott Renaissance jobsite with
 lunch.  This was the only 
time it provided its employees with
 lunch before the October 30 
Board election. 
Guillermo Choo, who is a millwright and a union member, 
testified that he went to the Marriott Renaissance jobsite on 
October 29 with Paul D™antuono, 
who is a union organizer; that 
someone from top management of the Respondent told the 
employees at the luncheon provided by the Respondent to vote 
no and there would be other jobsites that the Respondent was 
going to work on; that his friend, D™antuono said that if the 
Respondent had other jobsites, he
 wanted to go and work for 
the Respondent; that the manager from the Respondent said that 

D™antuono was not going to work for the Respondent, 
D™antuono asked why not, and the manager said because you 
are union; that the manager of the Respondent told the employ-
ees assembled that the Respondent had other jobs but if they 
voted for the Union, he was not going to transfer them to the 
jobsite; and that D™antuono then said did you guys hear that he 
is not going to hire me becaus
e I™m union. Subsequently Choo  
testified that on October 29, 
Respondent™s manager told the 
employees at the Marriott jobsite to vote no because if they 
voted for the Union, Skyline was going to have another job and 
they would not be transferred over to the other jobsite; that 
D™antuono told Respondent™s manager that if the company was 
going to another jobsite, he want
ed to work for the Respondent; that the manager said that since D™antuono was union he would 

never work for the Respondent; that D™antuono then said he is 
not going to hire me because 
I™m union; that Respondent™s 
manager asked him if he ever worked with his tools; that 
D™antuono did not have a union sticker on his hard hat nor was he wearing a union T-shirt, nor did he have anything on that 
day to identify him as a union; 
and that D™antuono did not iden-
tify himself as a union organizer. 
Wallex Dumesle, who was employed by the Respondent as a 
journeyman carpenter at the Marriott Renaissance jobsite from 
May 30 until he was laid off on November 3ŠGeneral Coun-
sel™s Exhibit 28, testified that 
he was present on October 29 at 
the Marriott Renaissance jobsite at lunchtime when Watson 

spoke to the Respondent™s employ
ees; that this was the only 
time the Respondent provided its employees with lunch while 
he was employed by the Respondent; that D™antuono, who 
identified himself as an ironworker, and Choo were there when 
Watson spoke to the employees; th
at when Watson spoke to the 
employees, D™antuono spoke up saying that the Union is not a 

3rd party.  It is the employee
s; that Watson asked D™antuono 
who he was and D™antuono said that
 he was an ironworker; that 
Watson then asked D™antuono what he was doing there since 
the Respondent did not have jobs for ironworkers; that Watson 
told D™antuono that he would not give him a job and D™antuono 
asked why; and that Watson said that he would not give 
D™antuono a job because he was union, and D™antuono said that 
was not fair.  On cross-examination, Dumesle testified that a 
couple of the ironworkers who worked for the Respondent at 
the Marriott Renaissance jobsite were in the Union; that in 
                                                                                            
 do work there.  The Respondent did not have any other contracts with 
the Union. August 2001, he started wearing uni
on stickers on his hard hat 
and a union T-shirt while he worked on the Marriott Renais-
sance jobsite; and that he wore the hard hat all the time and the 
T-shirt once a week until the petition was filed and then he 
wore it every day.  And on recross Dumesle testified that when 
he was laid off, he was worki
ng on the nineth floor of the Mar-
riott Renaissance and the hotel had nine floors; and that he was 
not the only one laid off at that time. 
A Board election was conducted on 
October 30.  The tally of 
ballots showed that there were 62
 eligible voters, 18 votes were 
cast for petitioner, 21 votes were cast against the participating 

labor organization, and there 
were 22 challenged ballots. 
On November 2, the Petitioner filed timely objections to 
conduct affecting the election. 
Reniel Rodriguez, a carpenter, testified that when he worked 
for the Respondent on its Pinecrest High School job he ﬁorgan-
ized for the [Board] election . . . [at the] Pinecrest High School 
[job]ﬂ (Tr. p. 216); that he did not wear union T-shirts to work; 
that the Respondent did not terminate him for his union activi-
ties; that when he was rehired by the Respondent after a higher 
paying job did not work out, he was not asked by the Respon-
dent if he was affiliated with the Union; that the union meetings 
with employees were not held on
 the jobsite at Pinecrest High 
School but were held at a store on the corner after work; and 
that when he testified herein he was no longer a member of the 
Union. Sony Lundy, who worked for the Respondent as a carpenter 
for 18 months, testified that he 
attended ﬁmeetings for the Un-
ionﬂ (Tr. p. 220); that the 
Respondent never interrogated him 
about his union activities; that he left the Respondent when he 
obtained a better job; and that he worked on three jobs for the 
Respondent, which did not incl
ude the Marriott Renaissance 
job. Eddie Reynoso, who at the time
 of the hearing herein was 
employed by the Respondent as 
a carpenter™s helper, testified 
that he worked at the Marriott Renaissance job; that he did not 
wear union paraphernalia; and that the Respondent did not ask 
him if he was a union member. 
Jose Cruz, who at the time of the hearing herein was em-
ployed by the Respondent as a driver, testified that he was not 
in the Union, and the Respondent never interrogated him about  
union activities. 
Adolfo Serrera, who at the time of the hearing herein was 
employed by the Respondent as a 
carpenter, testified that he has 
worked for the Respondent sinc
e September 2000, and since 
then he has never been laid off;  that he is not a member of the 
Union; that the Respondent neve
r interrogated him  about union 
activities, and never asked him to wear a ﬁVote Noﬂ shirt; that 
the Respondent never passed out ﬁVote Noﬂ shirts; and that the 
Respondent never forced him to wear nonunion paraphernalia. 
Ronald Cruz, who at the time of the hearing herein was a su-
perintendent for the Respondent, 
testified that he held a union 
card but it was not up to date; th
at prior to the Board election, 
the Respondent did not discriminate against any of their em-
ployees for supporting the Uni
on; that the Respondent does pass out ﬁVote Noﬂ shirts on the job; that he never told any 

applicants that they would not 
be hired for engaging in union 
activities; that he di
d not ask any employee what they thought 
 SKYLINE BUILDERS, INC. 115of the Union or if they attended union meetings; that he was 
aware that on the day of the voting in the Board election, Reniel 
Rodriguez sat in a trailer on the side of the Union and he was 
not asked to nor did he terminate Rodriguez after that; and that 
he was a union member for 8 years and was a journeyman with 
them. On cross-examination, Ronald Cruz testified that the 
Respondent provided employees w
ith ﬁVote Noﬂ shirts at the 
Marriott Renaissance jobsite; and 
that he did not work full-time on the Marriott jobsite at any t
ime. On redirect, Ronald Cruz testified that on a few occasions he did work on the stairs at the 
Marriott Renaissance jobsite. A
nd on recross, Ronald Cruz 
testified that the last time he 
paid union dues was 1994, and he 
guessed that he was no longer a uni
on member if he did not pay 
union dues. Respondent™s Exhibits 6(a)Œ(g) are union flyers which were 
passed out at the Marriott 
Renaissance Hotel job. 
B.  Analysis 
Paragraph 5(a) of the complaint alleges that on various occa-
sions, in or around late July 2001, early August 2001, mid-
August 2001, and late August 2001, on dates not more specifi-
cally known to the Regional Director of Region 12 of the 
Board, Respondent, by Don Perala, at Respondent™s Marriott  
Renaissance jobsite, interrogate
d employees about their union 
support and activities. As set forth above, the Respondent 
called four witnesses who testified that they were not interro-
gated about their affiliation with the Union. The Respondent 
indicates that it has hired indi
viduals who are in a union but it 
has never knowingly hired some
one who is organizing for a 
union. Only one of the four, Rodriguez, testified that he organ-
ized for a Board election which 
was conducted at another of the 
Respondent™s jobsites. However, the Respondent did not de-
velop the record with respect to the extent of Rodriguez™ orga-
nizing activities, Rodriguez did 
not wear union T-shirts to work, the union meetings with em
ployees were held after work 
at a store which apparently was 
not on the jobsite, and the only 
union activity of Rodriguez cite
d by Superintendent Ronald 
Cruz was the fact that Rodriguez was a union observer at the 
Board election. Superintendent R
onald Cruz testified that he 
was not asked to terminate Rodriguez after he was an observer 
for the Union at the Board election.  Superintendent Ronald 
Cruz did not testify that he kn
ew anything about any organizing 
activity on the part of Rodriguez before the Board election. On 

the one hand, the Respondent did not
 show that it was aware of 
any organizing activity on the pa
rt of Rodriguez before the 
Board election. Indeed while the Respondent did rehire Rodri-
guez, the only union activity the Re
spondent refers to
 is the fact 
that Rodriguez was an observer at a Board election. On the 

other hand, it has been demonstrated by counsel for General 
Counsel that the Respondent was aware of the organizing activ-
ity of Solano before he was discharged.
14 Solano™s testimony 
about the interrogation is credited
. Perala asked him, after Su-
pervisor McMann saw him soliciting signatures on union au-
                                                          
                                                           
14 Although Solano was a deck foreman, he was not a supervisor in 
that he did not have the authority to hire, fire, transfer, suspend, lay off, 
or discipline employees, or effectiv
ely recommend the hiring or firing 
of employees.
 thorization cards, if he was on the union books.
15 Perala was 
not a credible witness. As conclu
ded below, Perala fabricated a scenario with respect to the te
rmination of Richardson. While 
Perala denied engaging in certain
 conduct, he never specifically 
denied asking Solano if he was on the books.  This was not an 
isolated incident. As conclude
d below, the Respondent does not 
deny that before the Board election, it told employees that they 
would not be hired for other jobs if they were in the Union. 
While Solano wore a union T-shirt to the Marriott Renaissance 
job before this, he was not as
ked if he was on the union books 
until after he was seen by McMann soliciting signatures on 
union authorization cards. The 
Respondent differentiated be-
tween someone who would wear a union T-shirt or a union 
sticker on his hard hat, and 
someone who was organizing for 
the Union. The former was not di
scriminated against. The latter 
was. The former was not considered a threat. The latter was. In 
asking Solano if he was on th
e union books, Perala was putting Solano on notice that he was aware of Solano™s union activities.  
It might be argued that since 
Solano continued his organizing 
activities, he was not intimidated and the interrogation was not 
coercive. The test is not a subjective test, however.  The timing 
of the interrogation, only after So
lano was seen by a supervisor 
soliciting signatures on union authorization cards, and the con-
text in which it occurred, during an organizing drive when other 
unfair labor practices occurred,
 warrants the conclusion that 
Solano™s interrogation by Perala was coercive. 
As noted above, Perala was not a credible witness. Richard-
son™s testimony regarding his in
terrogation by Perala is cred-
ited. Richardson was not open 
about his union organizing. In-deed Richardson speculated that no one in Respondent™s man-

agement or supervision ever kne
w that he obtained signatures 
on union authorization cards.  But he personally obtained signa-

tures on 20Œ25 union authorization cards from the approxi-
mately 45Œ60 employees on the j
ob at the time, he was in-
volved in union meetings at the jobsite, and he was one of the 
two main union organizers on the job. Both Solano and 

Richardson were interrogated by Perala.  It has not been dem-
onstrated that any other employ
ee was interrogated by Perala 
regarding the Union. Perala either knew of or suspected 
Richardson™s organizing activities and he wanted to put 
Richardson on notice that he was aware of what was going on. Richardson™s testimony that Pe
rala™s attitude toward him changed dramatically after the in
terrogation was not refuted  by 
the Respondent.  The interrogation was coercive. The Respon-
dent violated the Act as allege
d in paragraph 5(a) of the com-
plaint. Paragraph 5(b) of the complain
t alleges that on or about Oc-
tober 29, Respondent, by John 
Watson, at Respondent™s Mar-riott Renaissance jobsite, threaten
ed not to hire employees be-
cause they supported the Union and engaged in union activities. 

The Respondent did not deny this in its answer to the com-
 15 Even Caccavale in his affidavit 
indicated that on the Marriott Ren-
aissance job, Perala would follow McMann™s recommendation regard-
ing hiring and firing without looking further. McMann was a supervi-
sor. He was viewed as a supervisor by the employees. Perala described 
McMann as a superintendent. And McMann was not on the list of eli-
gible voters for the October 2001 Board election. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 116 plaint. Consequently this allegation is admitted.   Additionally, 
Watson did not testify to deny 
this allegation notwithstanding 
the fact that he was subpoenaed by counsel for General Coun-

sel. The unrefuted testimony of
 the witnesses for counsel for 
General Counsel about what Wa
tson said at the October 29 
luncheon at the jobsite is credit
ed. The Respondent violated the 
Act as alleged in paragraph 5(b) of the complaint. 
Paragraph 6 of the complaint alleges that on or about August 
23, Respondent discharged Solano, and on or about August 27, 
Respondent discharged Richardson because they joined, sup-
ported and assisted the Union, 
and engaged in concerted activi-
ties, and to discourage employees from engaging in these ac-
tivities. 
As set forth by the Nationa
l Labor Relations Board in 
Fluor 
Daniel, Inc., 304 NLRB 970 (1991): 
 In Wright Line,
 251 NLRB 1083 (1980), enfd. 662 F.2d  899 
(1st dr. 1981), cert. denied 455 U.s. 989 (1982) the Board set 

forth its causation test for cases alleging violations of the Act 
turning on employer motivation
. First the General Counsel 
must make a prima fade showing  sufficient to support the in-
ference that protected conduct was a ‚motivating factor™ in the 
employer™s decision. Once accomplished, the burden then 
shifts to the employer to demonstrate that the same action 
would have taken place notwithstanding the protected con-
duct. It is also well settled, how
ever, that when
 a respondent™s 
stated motives for its actions are found to be false, the circum-
stances may warrant an inference that the true motive is an 
unlawful one that the Respondent desires to conceal. The mo-
tive may be inferred from the 
total circumstances proved. Un-
der certain circumstances the Board will infer animus in the 
absence of direct evidence. That finding may be inferred from 
the record as a whole. [Footnote omitted.] 
  In order to establish a prima facie violation of Section 8(a)(1) 
and (3) of the Act, the General Counsel must establish union or 

concerted protected activity, em
ployer knowledge, animus and 
adverse action taken against those involved or suspected of 
involvement which has the effect of encouraging or discourag-
ing union or concerted protected act
ivity.  Inferences of animus 
and discriminatory motivation 
may be warranted under all the 
circumstances of a case, even 
without direct evidence.  Evi-dence of false reasons given in 
defense may support such infer-
ences.  
General Counsel has demonstrated that Solano engaged in 
union activity, the Respondent knew of Solano™s union activity 
when he was terminated, there was antiunion animus of the part 
of the Respondent, and taking the 
adverse action against Solano 
had the effect of discouraging union activity.  General Counsel 
has made a prima facie showing 
sufficient to support the infer-
ence that protected conduct was 
a motivating factor in the Re-
spondent™s decision. Has Respondent demonstrated that the same action would 
have taken place notwithstanding
 the protected conduct?  So-
lano was Laid off when the Respondent was working on the 7th 
floor of the project.  The Respo
ndent still had to complete the 
8th, and 9th floors and the roof
. Caccavale claims he was not 
involved in the decision to lay o
ff Solano. Perala testified that 
Solano was laid off because the Respondent had to trim back on 
supervision. But Solano was no
t a supervisor. He was paid 
slightly more than the other car
penters but this was for being a 
deck foreman. The Respondent did not demonstrate that any 

supervisors were laid off when 
Solano was laid off. Solano was 
a credible witness. Perala was not a credible witness. Solano™s 

testimony that when he was laid off, Perala told him that Cac-
cavale said that there was too much supervision is credited. 
This is what Perala told Solano when he laid off Solano. Cac-
cavale, however, never testified that he told Perala that there 
was too much supervision before 
Solano was laid off. When he 
testified at the trial herein, Perala testified that Solano was ter-
minated because the Respondent had to trim back supervision 
and there was a labor cutback. But the labor cutbacks did not 
commence until mid-September 2001, about 3 weeks after So-
lano was laid off. The Respondent has not demonstrated that 
Solano would have been laid of
f when he was notwithstanding 
his protected conduct. Additionally, as pointed out by counsel 
for General Counsel in her brief herein, Solano™s termination 
documents, the Change of Status
 forms, are not only inconsis-
tent with each other, but they 
are inconsistent with the reason 
supplied by Perala for Solano™s 
termination. Respondent™s rea-
son for Solano™s termination is pretextual.
16 The Respondent has violated the Act as alleged in paragraph 6(a) of the com-
plaint. General Counsel has demonstrated that Richardson engaged 
in union and concerted protected
 activity, the Respondent knew 
of Richardson™s concerted protec
ted activity when he was ter-
minated, there was antiunion animus on the part of the Respon-
dent, and taking the adverse action against Richardson had the 
effect of discouraging union an
d concerted protected activity. 
General Counsel has made a prima fade showing sufficient to 
support the inference that protected conduct was a motivating 
factor in the Respondent™s decision. 
Has Respondent demonstrated that the same action would 
have taken place notwithstandi
ng the protected conduct? Cac-
cavale testified that the sole reason for Richardson™s termina-
tion was ﬁdue to the verbal exchanges told to . . .  by John Wat-
sonﬂ (Tr. p. 49). As noted above, Richardson testified that Cac-
cavale, with Perala present, told
 him ﬁyou™re fired, you™re not 
good for moral on the job, and you™re no longer needed here, to 
take my tools, and to leave hi
s equipment and tools there, and 
get off the jobsite, and don™t come back here.ﬂ Caccavale did 
not specifically deny Richardson™s testimony. Richardson™s 
testimony is credited. Also, at one point during the trial herein 
Caccavale stated that employers would ﬁdieﬂ to have someone 
of Richardson™s caliber working for them. That being the case, 
why did the Respondent fire Richardson? Perala™s explanation 
is not credited. It is a fabrication.
17 Watson, who according to 
                                                          
 16 Additionally, Counsel for General Counsel points out that the Re-
spondent™s own documents, when view
ed in conjunction with Perala™s 
underlying payroll documents, demonstrate that it rehired and hired a 
large number of employees to work 
at the Marriott jobsite after Solano was discharged, and hired and rehi
red numerous employees after the 
Marriott job ended. 
17 As noted by counsel for General Counsel on brief, the Respon-
dent™s termination documents for Richardson, the change of status 
forms, are inconsistent with each other and the Respondent did not even 
 SKYLINE BUILDERS, INC. 117Perala, was there at the time, did not testify to corroborate Per-
ala that Richardson threatened 
Perala with bodily harm. While 
according to Perala, he previously disciplined Richardson for 

shortcomings in his work performance, there was no documen-
tation to support this allegation. And while according to Perala, 
he discussed the shortcomings in Richardson™s work perform-
ance at least three or four different times with Caccavale, Cac-
cavale did not corroborate Perala on this point. If Perala did 
discuss on three or four occasions the shortcomings of Richard-
son™s performance while Richardson worked for the Respon-
dent, why did Caccavale at the trial herein state that employers 
would ﬁdieﬂ to have someone of Richardson™s caliber working 
for them? The reasons given by the Respondent do not demon-
strate that there was a business justification for discharging 
Richardson, and they do not de
monstrate that the Respondent would have discharged Richardson absent his concerted pro-
tected activity. While there may be a question whether the Re-
spondent knew of Richardson™s union activity, there is no ques-
tion but that the Respondent knew of Richardson™s concerted 
protected activity. Richardson 
spoke with the Respondent™s management about safety concerns such as insufficient deck-

ing, open elevator shafts, open st
airways, and the lack of water 
for employees on a hot day. Such concerns on their face in-

volved not only Richardson but the people working on this 
jobsite. It was not refuted that
 employees came to Richardson 
and told him about their safety concerns, i.e. the need for rail-

ings in an area, etc., because he was the layout carpenter, and 
because, albeit they wanted to take it up with management, they 
believed that Richardson was in
 a better position to get man-
agement to address the employees™ safety concerns. Richard-
son™s testimony that he conveyed
 the safety concerns of the 
employees to management was not
 refuted. While it was not 
made a matter of record whether Richardson specifically told 
the Respondent™s management or 
supervisors that he was acting 
for or on behalf of other workers when he complained about 

safety concerns, it was obvious from the nature of the safety 

complaints that Richardson was 
not just concerned about his 
own well being. Indeed, as noted
 above, even Perala testified 
that Richardson came to him with safety issues involving all 
employees probably at safety m
eetings and at other times. In 
view of this, even though Richardson did not bring the other 

employees with him on those occas
ions when he expressed his 
safety complaints when he met individually with members of 
management, the Respondent ha
d reason to believe that 
Richardson was not acting alone. Richardson™s safety com-
plaints were concerted because he consulted with other em-
ployees before he spoke to ma
nagement and supervisors about 
safety concerns, because they 
involved mutual aid or protec-
tion, and because the Respondent, as pointed out by Perala, was 
aware that RichardsonŠat safety 
meetings when other employ-
ees were present and at other times when other employees were 

not presentŠwas speaking about 
safety issues involving all 
employees. The Respondent has not
 demonstrated that it would 
have discharged Richardson absent his protected concerted 
                                                                                            
 attempt to clear up the inconsistency 
other than to have Perala testify 
that Sickmiller was not a supervisor on the Marriott job.  
activity. The Respondent has viol
ated the Act as alleged in 
paragraph 6(b) of the complaint. 
III. THE OBJECTIONS 
As noted above, the Union/Petitioner filed the following ob-
jections to conduct allegedly affecting the results of the elec-

tion:  1. Skyline Builders, Inc., (hereinafter, ﬁthe Em-
ployerﬂ), by and through its ag
ents, interfered with, re-
strained, and/or coerced its employees in the exercise of 
their rights guaranteed by section 7 of the National Labor 
Relations Act, (herei
nafter, ﬁthe Actﬂ). 
2. The Employer, by and through its agents, created an 
atmosphere of fear, intimida
tion and coercion, interfering 
with the laboratory conditions necessary for the conduct of 

a fair election. 
3. The Employer, by and through its agents, intimi-
dated employees by forcing them to wear vote no for the 
union T-shirts on the days of the election and to the poll-
ing site, and by threatening them with termination if they 
did not wear the vote no T-shirts (sending the message that 
they would be terminated if they did not vote against un-
ion). 4. The Employer, by and through its agents, held anti-
union ﬁcaptive audienceﬂ meetings prior to the election. 
5. The Employer, by and through its agents, created an 
atmosphere of fear, intimida
tion and coercion, interfering 
with the laboratory conditions necessary for the conduct of 

a fair election by telling employees that if they voted in the 
Union, they would be out of a job by Christmas. 
6. The Employer created an atmosphere of fear, in-
timidation and coercion by su
rveilling employees at the 
polling place. 
7. The Employer created an atmosphere of fear, in-
timidation and coercion by in
terrogating employees about 
their vote at the polling place and on the days of the elec-
tion. 8. The Employer created an atmosphere of fear, in-
timidation and coercion by stating on the first day of the 
election, in front of employees, that it would never hire 
anyone that is a union member, nor let a union member 
work at Skyline. 
 The petitioner, with the approval of the Regional Director for 
Region 12, withdrew its
 objection number 9. 
The Union/Petitioner did not itself introduce any evidence 
with respect to objections. In vi
ew of the findings made in this decision regarding the involved alleged unfair labor practices, 
objections 1, 2 and 8 are sustained. They warrant setting the 
election aside. The remainder of the objections are overruled. 
While Objection 8 refers to ﬁthe first day of the election,ﬂ the 
involved unlawful conduct actual
ly occurred the day before. 
IV. THE CHALLENGED BALLOTS 
The Board agent conducting the election challenged the  bal-
lots of nine individuals because their names, including that of 

Richardson, were not on the eligibility list provided by the Em-
ployer. The ballots of nine individuals were challenged by the 
Petitioner as not being in the job classifications covered by the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 118 bargaining unit. The ballots of 
three individuals were chal-
lenged by the Petitioner on the grounds that they are supervi-
sors within the meaning of the Act. And the ballot of one indi-
vidual was challenged by the Employer on the ground that he 
was not in the job classification covered by the bargaining unit. 
In her Order consolidating cases for hearing and notice of 
hearing, which was issued on Se
ptember 5, 2002, the Regional 
Director for Region 12 indicated that an investigation of the 
issues raised by the challenged 
ballots had been conducted, and 
based on the conflicting positions of the parties as to the eligi-
bility of the challenged voters, it was her conclusion that the 
challenged ballots raise substantia
l and material factual issues 
which can best be resolved at a hearing. 
Other than the evidence introduced in the unfair labor prac-
tice proceeding regarding Richardson, no evidence was intro-
duced regarding the challenged ballots. 
CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce 
within the meaning of Sections
 2(6) and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Respondent violated Section 
8(a)(1) of the Act by interro-
gating employees about their 
union support and activities, and 
by threatening not to hire em
ployees because they supported 
the Union and engaged 
in union activities. 
4. Respondent violated Section 8(a)(1) and (3) of the Act by 
discharging Mike Solano and David Richardson because they 

joined, supported and assisted th
e Union, and engaged in con-certed activities, and to discourag
e employees from engaging in 
these activities. 
5. The unfair labor practices set forth above are unfair labor 
practices affecting commerce within the meaning of Sections 
2(6) and (7) of the Act. 
THE REMEDY 
Having found that Respondent ha
s engaged in unfair labor 
practices, I shall recommend that Respondent be ordered to 
cease and desist therefrom and to take certain affirmative action 
designed to effectuate the purposes of the Act. 
The Respondent having discrimi
natorily discharged employ-
ees, it must offer them reinstatement and make them whole for 
any loss of earnings and other be
nefits, computed on a quarterly 
basis from the date of discharge to
 date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F.W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
18                                                          
                                                           
18 In the event no exceptions are filed as provided in Sec. 102.46 of 
the Rules and Regulations of the Na
tional Labor Relations Board, the 
findings, conclusions, and recommended Order herein shall, as pro-
vided in Sec. 102.48 of the Rules a
nd Regulations, be adopted by the 
Board and become its findings, conclusions, and Order, and all objec-
tions thereto shall be deemed waived for all purposes.  
ORDER Skyline Builders, Inc., of Pompano, Florida, its officers, 
agents, and representatives shall 
1. Cease and desist from 
(a) Coercively interrogating 
any employee about union sup-
port or union activities. 
(b) Threatening not to hire employees because they sup-
ported the Union and engaged in union activities. 
(c) Discharging or otherwise 
discriminating against any em-
ployee for supporting United Brotherhood of Carpenters and 
Joiners ff America, South Florida Carpenters Regional Council 
or any other union. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Mike 
Solano and David Richardson full reinstatement to their former 
jobs or, if those jobs no longer ex
ist, to substantially equivalent 
positions, without prejudice to thei
r seniority or any other rights 
or privileges previously enjoyed. 
(b) Make Mike Solano and David Richardson whole for any 
loss of earnings and other benefits suffered as a result of the 

discrimination against them, in 
the manner set forth in the rem-
edy section of the Decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful discharges, and within 3 

days thereafter notify the employees in writing that this has 
been done and that the discharges will not be used against them 
in any way. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its fa-
cility in Pompano, Florida and at
 all of its jobsites in southern 
Florida copies of the attached notice marked ﬁAppendixﬂ
19 Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 12, after being signed by the Respondent™s au-
thorized representative, shall 
be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the facility involved in
 these proceedings, the Respon-
 19 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ  
 SKYLINE BUILDERS, INC. 119dent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees em-ployed by the Respondent at any time since late July 2001. (f) Within 14 days after service by the Region, mail a copy of the attached notice marked ﬁAppendixﬂ to all employees who were employed by the Respondent at its Marriott Renais-sance jobsite in Miami, Florida at any time from the onset of the unfair labor practices found in this case until the completion of these employees™ work at that jobsite. The notice shall be mailed to the last known address of each of the employees after being signed by the Respondent™s authorized representative. (g) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. IT IS FURTHER ORDERED that all of the objections, ex-cept Objections 1, 2, and 8, are overruled. AND IT IS FURTHER ORDERED that the election con-ducted inCase 12ŒRCŒ8695 be set aside and this matter be remanded to the Regional Director to take whatever action she deems appropriate under the circumstances existing here. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO Form, join, or assist any union Choose representatives to bargain with us on your be-half Act together with other employees for your benefit and protection Choose not to engage in any of these protected activi-ties.  WE WILL NOT discharge or otherwise discriminate against any of you for supporting United Brotherhood of Carpenters and Joiners of America, South Florida Carpenters Regional Council or any other union. WE WILL NOT coercively question you about your union support or activities. WE WILL NOT threaten not to hire you because you support United Brotherhood of Carpenters and Joiners of America, South Florida Carpenters Regional Council and engaged in union activities. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL within 14 days from the date of the Board™s Or-der, offer Mike Solano and David Richardson full reinstatement to their former jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed. WE WILL make Mike Solano and David Richardson whole for any loss of earnings and other benefits resulting from their discharge, less any net interim earnings, plus interest. WE WILL within 14 days from the date of the Board™s Or-der, remove from our files any reference to the unlawful dis-charges of Mike Solano and David Richardson, and WE WILL, within 3 days thereafter notify the employees in writing that this has been done and that the discharges will not be used against them in any way.            SKYLINE BUILDERS, INC.  